This opinion is subject to administrative correction before final disposition




                               Before
                 GASTON, LAWRENCE, and STEWART
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Justin L. ELDRIDGE
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                            No. 202000173

                        Decided: 10 February 2021

   Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                             John P. Norman

 Sentence adjudged 19 May 2020 by a special court-martial convened
 at Marine Corps Air Ground Combat Center Twentynine Palms, Cali-
 fornia, consisting of a military judge sitting alone. Sentence in the
 Entry of Judgment: reduction to E-1, confinement for twelve months,
 and a bad-conduct discharge.

                            For Appellant:
                 Captain Thomas P. Belsky, JAGC, USN

                              For Appellee:
                           Brian K. Keller, Esq.

                        _________________________

     This opinion does not serve as binding precedent under
          NMCCA Rule of Practice and Procedure 30.2.
                 United States v. Eldridge, NMCCA No. 202000173
                                Opinion of the Court

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.




                                            2